—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Appelman, J.), rendered April 15, 1996, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, his plea allocution was factually sufficient. His claim that his plea was not knowingly, intelligently, and voluntarily entered is without merit (see, People v Harris, 61 NY2d 9). Bracken, J. P., Pizzuto, Altman and Krausman, JJ., concur.